UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6910


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CALVIN LEWIS BERRY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00019-JPB-DJJ-l)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Joseph Kornbrath, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Clarksburg,   West   Virginia,   for  Appellant.   Paul   Thomas
Camilletti, Assistant United States Attorney, OFFICE OF THE
UNITED   STATES   ATTORNEY,   Martinsburg,  West Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin Lewis Berry appeals the district court’s order

granting in part and denying in part his motion for modification

of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).                          Berry

received the full sentence reduction available under Amendment

706 to the sentencing guidelines.                Berry’s contentions that the

court    could    have    considered       a    sentence     below    the     amended

guideline range or that he was entitled to a full sentencing

hearing under United States v. Booker, 543 U.S. 220 (2005), are

foreclosed by our decision in United States v. Dunphy, 551 F.3d

247 (4th Cir. 2009).           Accordingly, we affirm the decision of the

district   court.        We    deny   Berry’s     motion     for   appointment     of

counsel and dispense with oral argument because the facts and

legal    contentions     are     adequately      presented    in     the    materials

before   the     court   and    argument       would   not   aid   the     decisional

process.

                                                                             AFFIRMED




                                         2